DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “resistant starch” should be “a resistant starch”.
Regarding claims 13 and 14, Sodium is not a salt.  A better alternative would be “an alkali or alkaline earth metal ion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino (US-20140350105-A1) in view of Duflot (US-20180037599-A1) and Hizon (NPL – Hizon).
Regarding claims 1 – 3 and 5, D’Agostino teaches a composition with β-Hydroxybutyrate (14.3g as totaled from Table 6) [0101].  By virtue of being made outside of the body, the ketones are exogenous.  D’Agostino also teaches that this composition is water-soluble [Fig 7, 0008].  The control is listed as water, implying that the composition is also made of water.  In addition, ketones are listed as being water-soluble and since the β-Hydroxybutyrate is in the composition, the composition must be water-soluble.  Please note that ketone and ketone body are being used interchangeably in this action.
D’Agostino does not teach the use of a carbohydrate in the exogenous ketone composition or that the carbohydrate is made of resistant starch.  
Duflot teaches the use of resistant starch to prevent constipation [0006].  Hizon teaches that switching ketones for carbohydrates can lead to constipation which can be counteracted by eating enough fiber [Points 1 and 2].

Regarding claim 6, D’Agostino teaches adding β-Hydroxybutyrate as a salt with sodium and potassium ions (7 wt%) [Table 6] as well as, when combined with Duflot and Hizon, the adding of resistant starch.  Sodium and Potassium ions are common electrolytes.
Regarding claims 7 and 8, D’Agostino teaches using the composition as a powdered mixture or ready-to-drink liquid [0041].  The ketone is dissolved in water, as described above.
Regarding claim 11, D’Agostino teaches the use of Arginine α-ketoglutarate in the composition.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino, Duflot, and Hizon as applied to claim 1 above, and further in view of Iker (US-20180200285-A1) and Liau (NPL – Liau).
Regarding claim 4, D’Agostino, Duflot, and Hizon do not teach the composition comprising 30.00 – 50.00 wt% of ketone bodies and 50.00 – 70.00 wt% of carbohydrates.
Iker teaches using one or more resistant starches to improve bowel movement health [0015].  One embodiment uses three types of resistant starch at 18 wt% each, totaling 54 wt% [0040].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the concentration of resistant starch of Iker into the composition of D’Agostino, Duflot, and Hizon as, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
D’Agostino teaches the use of 26.1 wt% β-Hydroxybutyrate in the composition [Table 6].  Liau teaches that exogenous ketones can improve performance, especially endurance [pg 2, “Can Exogenous Ketones Boost Athletic Performance?”].
In re Aller, 105 USPQ 233.
Claims 9, 10, 12 – 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino, Duflot, and Hizon as applied to claim 6 above, and further in view of Noriega (NPL – Noriega).
Regarding claims 9 and 10, Noriega teaches the use of caffeine as a central nervous system stimulant.  If can be used to increase athletic endurance and increase muscular strength.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the caffeine of Noriega to the composition of D’Agostino, Duflot, and Hizon to increase the endurance and muscular strength of those who use it.
Regarding claims 12 – 15 and 17, D’Agostino, Duflot, and Hizon teach a water-soluble composition with one or more ketone bodies (including β-Hydroxybutyrate), resistant starch, caffeine, and one or more electrolytes comprising a Sodium ion, as described above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino, Duflot, and Hizon as applied to claim 6 above, and further in view of Iker and Ayala (NPL – Ayala).
Regarding claim 16, D’Agostino teaches Sodium β-Hydroxybutyrate at a concentration of 20.1 wt%, based on adding the percentages in Table 6.  D’Agostino also teaches the use of 7.0 wt% Sodium and Potassium ions added from Table 6.  (The contribution from the sodium and potassium salts other than β-Hydroxybutyrate are small and not included here.)  Ayala teaches that energy drinks can contain up to 300mg in an 8oz serving (237g), resulting in 0.1 wt% caffeine (0.3 g caffeine /237g water = 0.1 wt%) [pg 27, col 2, paragraph 2].

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the resistant starch of Iker with the composition of D’Agostino, Duflot, and Hizon so as to promote improved bowel movement health.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791